DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the Group I composition comprising polyamide, flame retardant and antimony oxide in the reply filed on April 28, 2022 is acknowledged.
Claims 9, 10, 13 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 28, 2022.
Claim Rejections - 35 USC § 112
Claims 1-8, 11, 12 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 In claim 1, the basis upon which the recited amounts are determined is not apparent.  Are they based on 100% by mass of total resin composition or on 100% by mass of the sum total of recited components?
In claims 8 and 20, there is no express antecedent basis for the phosphorus atom “in the polyamide resin”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 15-20 are rejected under 35 U.S.C. 102(a1) and (a2) as being anticipated by US 2012/0172512 (Ishii).
Ishii discloses a polyamide resin composition comprising a polyamide resin (meets Applicant’s polyamide), a halogen-containing flame retardant (meets Applicant’s halogen-containing flame retardant) and antimony oxide (meets Applicant’s antimony oxide). 
 As to claims 1, 2, 5, 7, 17 and 19, Ishii exemplifies Examples 5 and 11 comprising 100 pbw of a semi-aromatic polyamide (meets Applicant’s polyamide) containing a phosphorus atom concentration of 315 ppm, 4 or 10 pbw of a brominated flame retardant (meets Applicant’s halogen-containing flame retardant and 1.87 wt.% (4/214) or 4.7 wt.% (10/214) amount thereof),10 pbw antimony trioxide (meets Applicant’s antimony oxide and 4.7 wt.% or 1.87 wt.% amount thereof) and 100 pbw glass fiber (not precluded from present claims), wherein the phosphorus atom concentration in the total composition is ~147 ppm (~ 1.47 x 10-2 wt.% meets Applicant’s phosphorus atom concentration).
As to claims 3, 4 and 16, Ishii exemplified semi-aromatic polyamide is derived from 100 mol% straight-chain sebacic acid and 100 mol% p-xylylenediamine.
As to claims 6 and 18, Ishii’s Example 11 comprises brominated polystyrene.
As to product-by-process claims 8 and 20, the phosphorus atom in Ishii’s polyamide resin is derived from calcium hypophosphite.
As to claim 15, Ishii discloses molded products.
Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 are rejected under 35 U.S.C. 102(a1) and (a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2012/0172512 (Ishii) described hereinabove.
Inasmuch as Ishii’s exemplified compositions meet the presently claimed composition, both in terms of the types of materials added and their contents, it is reasonably believed that they would inherently possess the same properties because the properties are intrinsically linked to the chemical identity and formulation of a composition. “Products of identical chemical composition cannot have mutually exclusive properties” because a chemical composition and its properties are inseparable, In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  Where the claimed and prior products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best 195 USPQ 430.  Where applicant claims a composition in terms of function, property or characteristic and the composition of the prior art is the same as that of the claim but the function property or characteristic is not explicitly disclosed, a rejection under both 35 U.S.C. 102 and 103 is appropriate (MPEP 2112). The onus is shifted to applicants to establish that the presently claimed product is not the same as or obvious from that set forth by Ishii.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA L. WOODWARD/Primary Examiner, Art Unit 1765